
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2



FIRST AMENDMENT TO CREDIT AGREEMENT


        FIRST AMENDMENT, dated as of February 25, 2008 (effective as of
December 31, 2007) (this "Amendment") to the Credit Agreement dated as of
August 20, 2007 (the "Credit Agreement") by and among VEECO INSTRUMENTS INC., a
Delaware corporation (the "Company"), the Lenders party thereto and HSBC BANK
USA, NATIONAL ASSOCIATION, a national banking association, as Administrative
Agent for the Lenders.

        WHEREAS, the Company has requested that the Lenders amend certain
provisions of the Credit Agreement, and the Lenders have agreed to amend such
provisions of the Credit Agreement, subject to the terms and conditions set
forth herein;

        NOW, THEREFORE, in consideration of the premises and of the mutual
agreements herein contained, the parties hereto agree as follows:

1.     Amendments.

        a.     The first sentence of the definition of Consolidated EBITDA in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to provide as follows:

"Consolidated EBITDA" shall mean, for any Person for any period, the
Consolidated Net Income (Net Loss) of such Person and its Subsidiaries for such
period before provision for federal and state income taxes, minus the sum of
(x) Consolidated Interest Income and (y) all extraordinary gains, plus the sum,
without duplication, of (a) one-time non-cash charges related to (i) write-downs
of intangible assets (including the value of in-process research and development
related to a Permitted Acquisition) and (ii) to the extent included in
Consolidated Net Income before provision for federal and state income taxes,
write-downs of, or reserves for, deferred tax assets, (b) Consolidated Interest
Expense, (c) depreciation and amortization expenses, (d) non-cash non-recurring
charges incurred in connection with accounting for stock-based compensation
expense and changes to Statements of Financial Accounting Standards and
(e) those non-recurring charges recorded in the fiscal quarters ending
December 31, 2007, March 31, 2008 and June 30, 2008 and described in a schedule
previously provided to the Lenders on or about February 13, 2008 (provided that
such charges do not exceed $10,640,000 for the fiscal quarter ended December 31,
2007, $3,558,000 for the fiscal quarter ending March 31, 2008 or $350,000 for
the fiscal quarter ending June 30, 2008), all determined in accordance with
Generally Accepted Accounting Principles applied on a consistent basis.

        b.     Section 7.13(c) of the Credit Agreement is hereby amended and
restated in its entirety to provide as follows:

"Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed Charge
Coverage Ratio to be less than (i) 1.00:1.00, for the fiscal quarter ending
March 31, 2008, (ii) 1.10:1.00, for the fiscal quarter ending June 30, 2008, or
(iii) 1.25:1.00, for the fiscal quarter ending September 30, 2008 and at any
time thereafter.

        c.     Section 7.13(d) of the Credit Agreement is hereby amended and
restated in its entirety to provide as follows:

"Pre-tax Loss. Permit a pre-tax loss greater than (i) $10,000,000, to exist for
the fiscal quarter ended December 31, 2007, (ii) $7,000,000, to exist for the
fiscal quarter ending March 31, 2008, (iii) $7,000,000, on an aggregate basis,
to exist for the two fiscal quarters ending June 30, 2008 or (iv) $5,000,000, on
an aggregate basis, to exist during any two consecutive

1

--------------------------------------------------------------------------------



fiscal quarters of the Company, commencing with the two fiscal quarters ending
September 30, 2008.

2.     Conditions to Effectiveness.

        This Amendment shall become effective upon receipt by the Administrative
Agent of: (a) this Amendment, duly executed by the Company and the Guarantors,
(b) executed consents from the Required Lenders authorizing the Administrative
Agent to execute this Amendment on behalf of the Lenders (the "Consent"), and
(c) an amendment fee for each Lender providing its Consent to the Administrative
Agent on or before the date of this Amendment, in an amount equal to five
(5) basis points of such Lender's Revolving Credit Commitment.

3.     Miscellaneous.

        Capitalized terms used herein and not otherwise defined herein shall
have the same meanings as defined in the Credit Agreement.

        Except as expressly amended hereby, the Credit Agreement shall remain in
full force and effect in accordance with the original terms thereof.

        The amendments set forth above are limited specifically to the matters
set forth above and for the specific instances and purposes given and do not
constitute directly or by implication a waiver or amendment of any other
provision of the Credit Agreement or a waiver of any Default or Event of
Default, whether now existing or hereafter arising, which may occur or may have
occurred.

        The Company hereby represents and warrants that (a) after giving effect
to this Amendment, the representations and warranties made by the Company and
each of its Subsidiaries pursuant to the Credit Agreement and the other Loan
Documents to which each is a party are true and correct in all material respects
as of the date hereof with the same effect as though such representations and
warranties had been made on and as of such date, unless any such representation
or warranty is as of a specific date, in which case, as of such date, and
(b) after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

        The Company hereby further represents and warrants that the execution,
delivery and performance by the Company of this Amendment and Wavier and the
Credit Agreement, as amended by this Amendment, (a) have been duly authorized by
all requisite corporate action, (b) will not violate or require any consent
(other than consents as have been made or obtained and which are in full force
and effect) under (i) any provision of law applicable to the Company, any
applicable rule or regulation of any Governmental Authority, or the Certificate
of Incorporation or By-laws of the Company, (ii) any order of any court or other
Governmental Authority binding on the Company or (iii) any agreement or
instrument binding on the Company. Each of this Amendment and Wavier and the
Credit Agreement, as amended hereby, constitutes a legal, valid and binding
obligation of the Company.

        This Amendment may be executed in one or more counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute but one Amendment. This Amendment shall become effective when duly
executed counterparts hereof which, when taken together, bear the signatures of
each of the parties hereto shall have been delivered to the Administrative
Agent.

        This Amendment shall constitute a Loan Document.

        This Amendment shall be governed by, and construed in accordance with,
the laws of the State of New York.

        [next page is signature page]

2

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Company and the Administrative Agent, as
authorized on behalf of the Lenders, have caused this Amendment to be duly
executed by their duly authorized officers, all as of the day and year first
above written.

VEECO INSTRUMENTS INC.   HSBC BANK USA, NATIONAL
ASSOCIATION, as Administrative Agent
By:
/s/  JOHN F. REIN, JR.      

--------------------------------------------------------------------------------


 
By:
/s/  CHRISTOPHER MENDELSOHN      

--------------------------------------------------------------------------------

Name: John F. Rein, Jr.
Title:    Executive Vice President and Chief
             Financial Officer   Name: Christopher Mendelsohn
Title:    First Vice President

        The undersigned, not parties to the Credit Agreement but as Guarantors
under the Guaranty dated as of the Closing Date executed in favor of the
Lenders, each hereby (a) accept and agree to the terms of the foregoing
Amendment; (b) acknowledge and confirm that all terms and provisions contained
in the Guaranty are, and shall remain, in full force and effect in accordance
with their respective terms; (c) reaffirm and ratify all of the representations
and covenants contained in the Guaranty; and (d) represent, warrant and confirm
the non-existence of any offsets, defenses and counterclaims to its obligations
under the Guaranty.

    VEECO COMPOUND SEMICONDUCTOR INC.
VEECO METROLOGY INC.
VEECO PROCESS EQUIPMENT INC.
 
 
By:
/s/  JOHN F. REIN, JR.      

--------------------------------------------------------------------------------

    Name: John F. Rein, Jr.
Title:    Vice President of each of the foregoing
             corporations


3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2



FIRST AMENDMENT TO CREDIT AGREEMENT
